Title: Abigail Adams to Mary Smith Cranch, 13 July 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            my dear sister
            Philadelphia July 13 1798
          
          I begin my Letter by saying that mr Cranch was so much better on the 7th, the date of mrs Johnsons last Letter, as to conclude to go to the Court the next day— I would not make a long preparation to allarm or distress you, or write you a word upon the subject untill mrs Johnsons 2d Letter came for I would not have you feel as I did, upon reading the first part of hers of the 4 of july. upon any account, I veryly thought I should drop it before I found out the cause— to save a long detail I inclose you her Letters tho there are several confidential communications in them which you will not permit to go out of your Hands. perhaps you may have received a Letter from Nancy with more particulars. I know when mr Cranch was here, he gave me some accounts of the Party quarrels and animosities, but said he had been happy enough to keep clear of them— You will learn by mrs Johnsons Letter that in taking mr Cooks buisness, he was engaged for mr Cooks clients, and mr Ray being one of them, he was also engaged in his buisness. this it seems was the cause of duncansons animosity against him. duncanson is a scotchman who had held a command in the East Indies and came

over to this country when mr Law did. I saw them both frequently at col smiths in Nyork the summer I made a visit there. Ray is an Englishman. the dispute between them is concerning a vessel which they fitted out for the East Indies coverd as American Property, but which was taken by the English upon suspicion that she belongd to British Subjects—and Ray pleads that tho a partner, he became so after the vessel was purchasd duncanson thinks himself cheated by Law & Ray, and has been hardly used as dispassionate people say, but the quarrel has arrived at such a pitch as to throw all George Town into two strong Parties— Property in the federal city in different parts of it, is an other source of contention. I really pitty mrs Johnson who is come into the very heart of contention, and will judge of All America, I fear from what she sees & hears round her. the warm interest she has taken in behalf of mr Cranch who is inded the much injured Man, makes her too deeply interested as a Partisan with the Ray, & Law, people—
          I was surprizd to find mr dalton becomeing Bail for duncanson, but suspect he had a family reason for it. indeed intemperate and unjustifiable as duncanson was towards mr Cranch he is said to be much injured, and kept out of money due to him, by his opponents, but he should have waited untill the Law decided— a responsible Bondsman is no disgrace to the injured Party, and I cannot see it in the light which it appeard to mrs Johnson when in her warmth & agitation, She wrote first. you will see there were heavey Bonds required
          I could not know the state of things to my satisfaction, untill I sent for mr stodard the secretary of the Navey who is a man of great modesty worth and integrity. he came from George Town and he conversed freely upon the subject with me, giving me the true state of the Parties— he spoke in high terms of the fair & honorable Character which mr Cranch sustaind, and particularly of his Prudence in keeping himself clear of party animosities.— I found that he himself and two others were the only persons who had not taken their sides— I have just been writing to mr Cranch. mr Greenleaf came in great distress to me yesterday, having got by Rumour a report of the matter he talkd like a friend, and felt like a Brother— he looks very well and so does his dear Nancy—
          I received a Letter from you this day. Congress will rise on Monday next. the House I mean, the senate will yet remain in session. the appointment of officers cannot be made without them, I mean Gen’ll officers and the secretary of war cannot get back untill next week

from mount vernon. the President would not nominate any other officer untill he received an answer from Gen’ll Washington. Return my Letters as soon you have read them. the weather is now delightfull. I find that it was as hot at Nyork & Baltimore & Boston as here— I thought it would have killd me for, I was not well and the heat added to the pressure of my complaints. we were happily relieved on Twesday afternoon by Rain and wind—since which the weather has been agreable. I long however to see my friends, those which remain to me, should be doubly dear and precious— O that I could slide along to them, unnoticed and without Parade.
          I presume William shaw will be with you. I have sent him a white waistcoat pattern by mrs otis. You will take charge & have it made— I sit my Heart upon going to commencment this year; but the publick would not let me
          I have heard from Atkinson, but I get no comfort or consolation. that poor Girl has in my mind been sacrificd by a wrong management by her Physicians in the first instance if she had been early Bled—she might have been saved. at least that is my sentiment, tho I would distress her mother by saying so. I think there is no doubt that an Abscess is forming in her side—
          I shall want you to procure me some stores. I will give you notice and send you money for the purpose— I am my dear sister affectionatly your
          
            Abigail Adams—
          
          
            P S thank you for Nancys Letter tis a very good one. in the first instance mrs Johnson attended from my recommendation, but both mrs & mr C require only to be known to be loved
          
        